Citation Nr: 0621961	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-07 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for a bilateral ankle 
disability, including claimed as secondary to service-
connected bilateral knee disabilities.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1962 to May 
1966.

The current appeal to the Board of Veterans' Appeals (Board) 
arose from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

This matter was previously before the Board in April 2005, at 
which time it was remanded to the agency of original 
jurisdiction via the VA Appeals Management Center (AMC) for 
additional development.  That development has been completed, 
and in an April 2006 Supplemental Statement of the Case 
(SSOC) the AMC continued to deny the veteran's claim.  The 
veteran's VA claims folder has been returned to the Board for 
further appellate action.   


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
indicate that a bilateral ankle disability exists.

2.  The competent and probative medical evidence of record 
does not indicate that the claimed bilateral ankle disability 
is related to any event in service or to the veteran's 
service-connected bilateral knee condition.  


CONCLUSIONS OF LAW

1.  A bilateral ankle condition was not incurred in military 
service.  38 U.S.C.A. §§ 1110; 1131 (West 2002); 38 C.F.R. 
§ 3.303; 3.307; 3.309 (2005).  

2.  A bilateral ankle condition is not due to or caused by 
the veteran's service-connected bilateral knee disabilities.  
38 C.F.R. § 3.310 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a 
bilateral ankle condition.  In essence, he contends that his 
claimed condition is due either directly due to his military 
service or secondarily due to his service-connected bilateral 
knee disabilities.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.   
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.                  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  Crucially, 
as directed in the Board's April 2005 remand, the AMC 
informed the veteran of VA's duty to assist him in the 
development of his claim in a letter dated April 12, 2005.   
The April 2005 letter advised the veteran of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
in this letter that VA would obtain all evidence kept by the 
VA and any other Federal agency, including VA facilities and 
service medical records.  He was also informed that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records not held by a Federal agency as long 
as he completed a release form for such.  The letter 
specifically informed the veteran that for records he wished 
for VA to obtain on his behalf he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  Moreover, the 
letter specifically advised the veteran of the elements of a 
successful claim of entitlement to service connection, 
including a claim of secondary service connection.  
 
Finally, the Board notes that the April 2005 letter 
specifically notified the veteran that he could submit or 
describe any additional evidence that may be relevant to his 
claim stating that "If there is any other evidence of 
information that you think will support your claim, please 
let us know.  If you have any information or evidence in you 
possession that pertains to your claim, please send it to 
us."  This request complies with the "give us everything 
you've got" requirements of 38 C.F.R. 
§ 3.159 (b) in that the veteran was informed that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

The Board further notes that the timing requirements of 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), whereby a claimant is to be provided 
with VCAA notice prior to adjudication of his or her claim, 
are satisfied in this case.  Although complete VCAA notice 
may not have initially been provided to the veteran, as 
explained above he was provided with such notice via the 
April 2005 VCAA letter.  The veteran was then accorded ample 
opportunity to present evidence and argument in support of 
his claim.  The veteran's claim was again considered by the 
AMC in April 2006, as is shown by the SSOC issued in that 
month. The Board accordingly finds that there is no prejudice 
to the veteran or violation of the requirements of Pelegrini.  
Neither the veteran or his representative have objected to 
the timing of the VCAA notice.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  

The veteran in this case seeks to entitlement to service 
connection.  Because a service connection claim is comprised 
of five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's claims of entitlement to service connection.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  

The veteran's claim of entitlement to service connection was 
denied based on a lack of evidence as to elements (2) and 
(3), current existence of a disability and relationship of 
such disability to the veteran's service.  As explained 
above, he has received proper VCAA notice as to her 
obligations, and those of VA, with respect to those two 
crucial elements.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].   

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records, Social Security Administration (SSA) disability 
records, private treatment records and VA treatment records, 
which were associated with his claims folder.  Additionally 
the veteran was accorded VA Compensation and Pension 
examinations in March 2002, December 2003 and, as directed in 
the Board's April 2005 remand, again in November 2005.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  The veteran has been advised of 
his options for hearings and presenting sworn testimony.  In 
his March 2003 substantive appeal, the veteran advised that 
he did not desire a hearing.       

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005 ).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The veteran is seeking entitlement to service connection for 
a bilateral ankle disability, to include as secondary to his 
service-connected bilateral knee disabilities.  Essentially, 
he contends that he suffered an injury to his feet and/or 
ankles during service.  He alternatively contends that he 
developed an ankle disability secondary to altered gait 
caused by his service-connected bilateral knee disabilities.  

In the interest of clarity, the Board will discuss the 
veteran's direct and secondary service connection claims in 
turn, applying a Hickson analysis to the direct service 
connection claim and a Wallin analysis to the secondary 
service connection claim.
Common element (1), current disability, will be discussed 
simultaneously.

For the reasons set out below, the Board has determined that 
the preponderance of the competent and probative medical 
evidence of record is against a finding of a relationship 
between the veteran's ankle complaints and service or any 
service-connected disability.  

Beginning with Hickson/Wallin element (1), current 
disability, the veteran's primary ankle complaints consist of 
pain.  This in and of itself does not constitute a disability 
for which service connection may be granted. See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) [symptoms such as 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted].

During the course of the appeal, the veteran has been 
afforded three VA examinations, one in March 2002, one in 
December 2003 and the last one in December 2005.   Each of 
these examinations have specifically considered whether or 
not the veteran suffers from an ankle disability.  In 
general, the findings have been that the veteran has 
essentially normal ankles with a slightly limited range of 
motion and no evidence of degenerative or traumatic 
arthritis.  

The March 2002 VA examination and an August 1995 evaluation 
which is included in the veteran's SSA records both indicate 
that the veteran suffers from seronegative rheumatoid 
arthritis, a systemic disorder, which affects his ankles, 
among other joints.  Cf. 38 C.F.R. § 4.71a, Diagnostic Code 
5002 (2005).  No specific disability of either ankle has been 
medically identified, however.       

To the extent that the veteran himself contends that he has 
bilateral ankle disabilities, it is now well-settled that lay 
persons without medical training, such as the veteran, are 
not competent to attribute symptoms to a particular cause or 
to otherwise comment on medical matters such as diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  To the extent that the 
veteran is attempting to comment on a medical matter, his 
statement is not probative.

In the absence of the claimed disability, service connection 
may not be granted. 
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection cannot be granted if the claimed disability does 
not exist].  Hickson/Wallin element (1) has not been met, and 
the veteran's claim fails of that basis alone.

It does not appear that the veteran has specifically sought 
entitlement to service connection for rheumatoid arthritis.  
Nevertheless, for the sake of completeness, the Board will 
alternatively assume that the claim encompasses rheumatoid 
arthritis.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) 
[the Board has the fundamental authority to decide a claim in 
the alternative].  

Direct service connection

With respect to Hickson element (2), the Board will 
separately address disease and injury.

With respect to in-service disease, there is no medical 
evidence of any disease of either ankle during service.  It 
appears that rheumatoid arthritis was initially diagnosed in 
1995, nearly three decades after the veteran left military 
service, long after one year presumptive period after 
service.  See 38 C.F.R. § 3.309(a) (2005).

Turning to the matter of in-service injury,  the veteran's 
service medical records are pertinently negative for any 
injury to the left ankle.  The veteran's service medical 
records do indicate treatment for a right sprained ankle in 
June 1964.  Accordingly, Hickson element (2) has been met as 
to in-service injury for a right ankle condition.  
Hickson element (2) has not been met as to in-service 
incurrence of disease or injury as to the veteran's left 
ankle.  Therefore, the claim of entitlement to service 
connection for a claimed left ankle disability, including 
rheumatoid arthritis, fails on that basis alone.      

Regarding Hickson element (3), medical nexus, there are of 
record two medical opinions, those of an August 1995 treating 
physician and the November 2005 VA examiner, which discuss 
the source of the veteran's condition.    

The August 1995 treating physician concluded that the veteran 
was suffering from seronegative rheumatoid arthritis, and 
that there was not a relationship between the veteran's 
current condition and any prior trauma.  The November 2005 VA 
examiner found no find a relationship between the veteran's 
service and the condition of his ankles.  

There is no competent medical opinion to the contrary.  To 
the extent that the veteran himself contends otherwise, his 
opinion is entitled to no weight of probative value.  See 
Espiritu, supra.  

In short, preponderance of the medical evidence of record is 
against a finding of a relationship between any event of the 
veteran's service and any claimed ankle disabilities.  
Accordingly, Hickson element (3), medical nexus, is also not 
met.  

Secondary service connection

With respect to the veteran's claim of entitlement to service 
connection of a bilateral ankle disability as secondary to 
his bilateral knee disability. The veteran is service-
connected for disabilities of both knees, specifically 
degenerative arthritis.    Wallin element (2) is satisfied.  

As for element (3), medical nexus, the competent and 
probative evidence on point consists of a March 2002 VA 
medical opinion, a December 2003 VA medical opinion and a 
November 2005 VA medical opinion.  In all of these opinions, 
the VA examiners conclude that the veteran's ankle complaints 
are unrelated to his service-connected knee disabilities.  

Specifically, the December 2003 VA examiner noted that the 
veteran had been diagnosed with seronegative rheumatoid 
arthritis, but that the veteran's knee disabilities were 
traumatic arthritis.  The examiner further noted that 
traumatic arthritis is not migratory and is not found in the 
veteran's ankles, as such, the veteran's rheumatoid arthritis 
is unrelated to the service-connected disabilities.  
The November 2005 VA examiner concluded that there was no 
post-traumatic arthritis of the ankles, and that any ankle 
complaints were not related to the veteran's knee 
disabilities and such complaints were not aggravated by the 
veteran's knee disabilities.  

There is no competent medical opinion to the contrary.  The 
Board has considered the veteran's contentions to the effect 
that his ankle disability is related to his service-connected 
knee disabilities.  Such contentions are not competent 
medical evidence.  See Espiritu, supra.  

Therefore, Wallin element (3), medical nexus, is not met and 
the claim of entitlement to service connection for bilateral 
ankle disabilities on a secondary basis fails on that basis 
also.  

Conclusion

For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim, on both a direct and a secondary basis.  The 
benefit sought on appeal is accordingly denied.  


ORDER

Entitlement to service connection of a bilateral ankle 
disability, including claimed as secondary to a service-
connected bilateral knee disability, is denied.  



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


